Title: To John Adams from Tench Coxe, 28 July 1792
From: Coxe, Tench
To: Adams, John



Sir
Philada. The 28th. July 1792

I am sorry to inform you that since I had the honor to write you last no offer, within my Knowlege, has been made for Mrs. Keppele’s house, tho a bill was set up on it at an early day.  I presume your Son has duly communicated this to you before.
You will see by our public prints that Pennsylvania has commenced openly its electioneering movements. Two meetings have been held in the Hall, wherein you sat in the Congress of 1776. The citizens filled it to an inconvenient degree in so warm a season.  At the first meeting the Mayor of Philada (Matthew Clarkson Esquire) was in the chair.  The debates were very animated. Mr. Lewis (a gentleman of the law late district Judge of the U.S & Attorney of the U.S.) took the lead on the affirmative side of an appointment of persons to meet the conferrers of the Counties at Lancaster for the purpose of agreeing on electors of the Chief Magistrates and on representatives in the third Congress.  Mr. Dallas, the Governors Secretary, took the lead the other way.  Mr. Bingham and some others spoke briefly—They were chiefly on the side of the measure, which was desired by the friends of the general Government. This measure was so far carried that a committee, of one person from the twelve wards of the City, was appointed, and a Majority were men of discretion & suitable for the service of selecting from the City five persons out of whom the Town might chuse two to attend the Conference at Lancaster.  On their appointment they retired and brought in five names among whom were Mr. Lewis and other suitable persons.  The consideration of these persons, and what and whether any particular instructions should be given to them was postponed  ‘till an adjourned meeting on Friday Evening.  Tho every thing had taken a course, which was satisfactory, there was considerable force—and warmth in the manner of the Speakers and in short such appearances of increasing Heat, that the Mayor is said to have absented himself from the Friday’s meeting to avoid the Chair.  Mr. Powel, who is speaker of the State Senate and represents the city in that Body, was placed in the chair.  The gentlemen, who are considered as in the system of state Politics, of whom Mr. Dallas was the principal and ardent Spokesman, came prepared for two efforts it is said: one to reject the plan of a conference—the other to introduce other names, if that plan  should still be adopted.  It is said that Mr. Dallas declaimed much about city & country, rich & poor, the aristocracy—&ca. After a great deal of discussion among a very few persons, principally Mr. Lewis, Mr. Wilson & Mr. Dallas the question of nominating conferees was tried again & decided by the Chairman in the Affirmative.  This produced a pointed address to the Chair, which turned upon his partiality in declaring the sense of the Meeting to have been expressed in favor of a conference, when it was said by the speaker (Col. Thos. Forrest) to be manifestly against it.  After some discussion the Chairman retired from his Station. The Moment was confused.  I am not acquainted with the particulars, but the issue was, that one of the Alderman, lately the Mayor of the City (John Barclay Esqr.) was placed in the Chair—The meeting became warm, and somewhat disordered—and rose without adjourning to any other time at Eleven in the Evening.  The plan of the conference is at least suspended—and things are in a train unpromising to the cause of the Government.  Another meeting is notified as intended on Monday Evening.  I am sorry to remind you of my prognostics of the Course of things on the occasion of the ensuing Elections in this State.  I hope however that some good use will be made of the Events of last week and that the friends of the general government, of Pennsylvania, and of this happy people will be roused to the great exertions, which are manifestly necessary to protect them from the miseries and crimes which ever flow from public disorder.
I wish, Sir, that this state of our affairs, so far only as your source of information, may be confidential, as I have moved, and shall continue to move by every prudent and honest method in the promotion of a good course of things; and I do not write to appear any where, more than is necessary.  The election of Representatives will take place the second Tuesday in October, that for the Chief Magistracy on the same day, I think, in Novemr. There is therefore sufficient time for prudent, & judicious measures to be adopted, if there be a force willing to carry them.—
I beg you to do me the Honor of presenting, with my most respectful Comps. to Mrs. Adams, the inclosed papers on the subject of the Silk worm. The little treatise, following the eighth page, is written by one of her own sex, and on the score of perspicuity, utility and public feeling reflects honor upon the worthy woman.  Mrs. Coxe, being in the country with four of our flock, cannot have the Honor to join her respects to mine.—
It will give you pleasure, Sir, to learn that our Revenues present a satisfactory appearance.  The returns of spirits distilled in the U.S  & of Stills for the year following the commencement of the art (tho incomplete) exhibit a Revenue of very near 300,000 Drs and the foreign Spirits will probably prove more than three times that sum.
With Sentiments of unfeigned & the highest respect, I have the Honor to be, / Sir / your most obedt. & most h. Servt.

Tench Coxe